Citation Nr: 1446038	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-14 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).    

2.  Entitlement to service connection for sleep apnea, to include as secondary to acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to March 1992, October 2001 to July 2002, October 2002 to December 2002, January 2003 to March 2004, June 2004 to January 2005, and February 2005 to June 2005.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a January 2014 video conference hearing; a transcript of the hearing is associated with the claims folder.  

The Board has recharacterized the claim on appeal as a claim for service connection for a variously diagnosed psychiatric disorder, to include PTSD, in light of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a service connection claim for a specific psychiatric entity encompasses all psychiatric diagnoses shown by the record).  

The Board notes that at the January 2014 hearing, the Veteran testified that the diagnosis of adjustment disorder adequately characterized his claim and symptomatology.  Therefore, the Board finds that a grant of such would satisfy the Veteran's claim on appeal.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The Veteran's adjustment disorder with mixed anxiety and depressed mood had its onset in service.  


CONCLUSION OF LAW

Adjustment disorder with mixed anxiety and depressed mood was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

In this decision, the Board grants service connection for adjustment disorder.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding the claim of service connection for an acquired psychiatric disorder.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A lay person is competent to report on the onset and recurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 456, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran has current diagnoses of adjustment disorder with mixed anxiety and depressed mood, and anxiety disorder, not otherwise specified.  He has reported that his psychiatric disorder arose from loading and unloading bodies for transportation from the war zone while stationed in Qatar, Iraq and Kuwait during his active service.  Alternatively, he claims that his psychiatric disorder is due to being mortared while at Baghdad International Airport.  His service personnel records include an AF Form 910 (Enlisted Performance Report) for the period from September 2003 to September 2005 that noted he provided airlift support while under the constant threat of mortar, rocket and missile attack, while protecting invaluable personnel and assets.  

The Veteran has never been diagnosed with PTSD, and it has been consistently found that he does not meet the criteria for such a diagnosis.  See, e.g., June 2013 VA examination report.  Therefore, the regulations specific to PTSD do not apply in this case.  38 C.F.R. § 3.304(f).  

VA treatment records include a June 2006 report noting the Veteran's job was to load and unload bodies for transportation from the war zone, and that he was mortared while at Baghdad International Airport.  The Veteran reported symptoms of forgetfulness and sleep impairment during and since service.  The diagnosis provided was adjustment disorder with mixed anxiety and depressed mood.  It was opined that while the Veteran did not meet the criteria for PTSD, he did meet the criteria for adjustment disorder related to his deployment.  

In a June 2009 VA treatment report, by the same individual as the above-noted June 2006 report, it was noted that the Veteran endorsed symptoms of chronic adjustment disorder, including retrusive thoughts of loading dead bodies onto airplanes, and sadness and anxiety when reminded of the dead and their families.  The diagnosis provided was, again, chronic adjustment disorder with mixed anxiety and depressed mood.  It was opined that the Veteran's symptoms were directly related to his service in Kuwait and Iraq.  

On June 2013 VA examination, the diagnosis provided was anxiety disorder, not otherwise specified.  It was opined that the Veteran's symptoms could be due to an underlying anxiety disorder or to his sleep apnea, but it was unclear since he has not been able to tolerate the continuous positive airway pressure (CPAP) machine regularly.  

At the January 2014 video conference hearing, the Veteran testified that his duties during service involved unloading cargo and handling human remains.  He also testified that he came under mortar attack while in Iraq, and that he experienced the same symptoms during service that he experiences presently, namely, forgetfulness, short-term memory problems, and shortness of patience.  

The Board finds that the Veteran's report of the onset of forgetfulness, short-term memory problems, and shortness of patience in service, and of ongoing symptoms thereafter, are competent based on his ability to observe those phenomena with his own senses, and credible based on his consistent report of the same.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Furthermore, the June 2006 and June 2009 VA examining psychologist opined that the Veteran's adjustment disorder with mixed anxiety and depressed mood were related to his service based, in part, on his reported symptoms during and since service.  The June 2006 and June 2009 VA examining psychologist's positive nexus opinions, when combined with the Veteran's competent and credible testimony of ongoing psychiatric symptoms since service, constitutes a sufficient rationale to support the Veteran's claim.  

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's psychiatric disability was incurred in service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for adjustment disorder with mixed anxiety and depressed mood.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (2009).  


ORDER

Service connection for adjustment disorder with mixed anxiety and depressed mood is granted.  


REMAND

The Veteran also seeks service connection for sleep apnea, to include as secondary to his now service-connected adjustment disorder.  After a review of the evidence of record, the Board finds that additional development is necessary prior to adjudication of the claim.  

In this regard, the Board notes that in July 2007, an overnight polysomnogram demonstrated a respiratory pattern consistent with upper airway resistance syndrome.  A November 2007 polysomnogram with CPAP titration revealed obstructive sleep apnea.  And a July 2009 CPAP titration demonstrated sleep apnea.  The Veteran has reported difficulty sleeping for several years, including repeatedly awakening at night, snoring, and sleeping for very short periods of time.  He has also submitted multiple lay statements from service members that were deployed with him that report witnessing the Veteran's difficulty sleeping during service, including snoring and irregular breathing.  

The Veteran was afforded a VA examination in July 2013.  The examiner noted the Veteran's sleep apnea was diagnosed in 2009.  It was opined that the disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  Based on risk factors of weight gain and advancing age, as well as poor predictive value of snoring/irregular night breathing, and the lack of symptoms for the years he served in the military, it was found it was less likely than not the Veteran had obstructive sleep apnea while on active service.  

The Board finds that this examination was inadequate for a couple of reasons.  First, the opinion provided is clearly based on an incomplete/inaccurate factual background as the evidence shows sleep apnea was diagnosed in 2007 (as opposed to 2009 as indicated by the VA examiner), and the Veteran was ultimately separated from active service in 2005 (as opposed to 2004 as indicated by the VA examiner).  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background)).  Secondly, the examiner did not opine as to whether the sleep apnea was secondary to his psychiatric disorder, which is now service connected.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Accordingly, the Board finds that the Veteran should be provided a new examination that includes a complete review of his claims folder, and an opinion based on an accurate factual background that includes addressing all theories of entitlement.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, as the claims file is being returned, the Board further finds that any outstanding evidence regarding the sleep apnea claim should be obtained.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The RO should physically or electronically associate with the claims folder updated VA treatment records pertaining to the Veteran's sleep apnea that are dated since August 2013.  

2. After the above has been completed, schedule the Veteran for a VA examination to determine the current nature, onset and likely etiology of the Veteran's sleep apnea.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not his sleep apnea is related to or had its onset in service, noting the lay statements submitted in support of his claim regarding his symptomatology during active service.  

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's current sleep apnea was caused or aggravated by his service-connected adjustment disorder.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

3. Then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and provide an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


